Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the membrane", “the measurement chamber”, “the flanges”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uberreiter (US 20040050168) in view of Muller (US 6139503)
Regarding claim 15, Uberreiter discloses at least one measurement chamber (7) that can be filled with fluid for use in a device for measuring pressure (abstract, paragraph 0072) (Fig 3), comprising 
the measurement chamber (7) (paragraph 0074) that is dome-shaped (“pressure dome”) (paragraph 0072) and has a base area with a membrane (11) (paragraph 0074) to define a dome shaped interior (paragraph 0002, 0079) and 
at least two connection points (2, 3) for a fluid flow (Fig 1); each connection point defining an opening communicating with the interior (paragraph 0072).
Uberreiter discloses connection points arranged at angles to one another as seen in Fig 1 but does not explicitly disclose the exact angle measurements such as 180 degree to 60 degrees. The examiner notes that figures 1a and 1d show which is clearly less than 180 degrees and more than 90 degrees. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to have them arranged at the specified angles with regards to each other as it has not been disclosed that the arrangement provides any advantage, is used for a particular purpose, or solves a state problem. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Uberreiter is silent regarding a cassette and the cassette has two opposing outer flanges which are designed to engage into at least one clamping edge of a holder. Muller teaches a cassette (combination of 2-5, Fig 9A/9B) and the cassette has two opposing outer flanges (10/11) (col. 4, lines 55-64, col. 9, lines 33-36) which are designed to engage into at least one clamping edge of a holder (1) (col. 9, lines 16-35) (wherein the examiner notes that 1 is a holding element e.g. holder, and 10/11 push into the holding element (1) at at least one edge of the holder and engage).   Therefore, it would have been obvious at the time of the invention to modify Uberreiter’s single pressure dome configuration by Muller’s multiple pressure dome measurement chamber configuration as it is well-known that pressure transducers are regularly exchanged for each patient and disposed of and replaced with new ones, however in Muller’s configuration of multiple pressure transducer provides a structure that is compact, simple, which prevents blood or infusion fluid spills and reduce user confusion.
Regarding claim 16, Ubberieter discloses wherein the connection points are arranged at an angle (alpha) (Fig 1) of 0 degrees to 60 degrees with regard to the base area of the measurement chamber (Fig 1).  Uberreiter discloses connection points arranged at angles to one another as seen in Fig 1 but does not explicitly disclose the exact angle measurements such as 0 degrees to 60 degrees. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to have them arranged at the specified angles with regards to each other as it has not been disclosed that the arrangement provides any advantage, is used for a particular purpose, or solves a state problem. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 17, Uberreiter discloses the connection points are arranged at a distance from the base area (Fig 1) but does not expressly disclose a distance of 2 to 10 mm. Uberreiter disclose the connection points conform to the dimensions of DM 13090 (paragraph 0072). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to have them arranged at the specified distance with regards to each other as it has not been disclosed that the arrangement provides any advantage, is used for a particular purpose, or solves a state problem. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Uberreiter discloses wherein at least one of the openings of the connection points communicating with the interior of the measurement chamber (via 4/5) faces the base area (paragraph 0072-0073) (Fig 1a-1e).Page 3 of 7  
Regarding claim 19, Uberreiter discloses wherein at least one of the connection points has a positive Luer lock connection or a negative Luer lock connection (paragraph 0011).  
Regarding claim 20, Uberreiter discloses wherein the interior of the measurement chamber has a circular base area (as seen in Fig 1).  
Regarding claim 21, Uberreiter discloses wherein the membrane is made of a material selected from a group which contains silicone, latex, rubber, and combinations thereof (paragraph 0074).
Regarding claim 22, Uberreiter discloses wherein the dome-shaped interior (21) is flattered in a central area (Fig 3, the membrane of the dome is flattened in the central area) (paragraph 0082-0083). 
Regarding claim 23, Uberreiter is silent regarding wherein the cassette has flanges on at least two opposing outer edges with at least one flange-free edge.  Muller teaches wherein the cassette has flanges (10/11) on at least two opposing outer edges (Fig 9a/9B) with at least one flange-free edge (Fig 9A/9B) (col. 9, lines 16-35).   Therefore, it would have been obvious at the time of the invention to modify Uberreiter’s single pressure dome configuration by Muller’s multiple pressure dome measurement chamber configuration as it is well-known that pressure transducers are regularly exchanged for each patient and disposed of and replaced with new ones, however in Muller’s configuration of multiple pressure transducer provides a structure that is compact, simple, which prevents blood or infusion fluid spills and reduce user confusion.
Regarding claim 24, Uberreiter is silent regarding wherein on the at least one of the flange-free edges at least one further measurement chamber is arranged. Muller teaches at least one of the flange-free edges at least one further measurement chamber (104-107) is arranged (Fig 9a) (col. 9, lines 15-56) (wherein the examiner notes that the measurement chambers do not attach together at the flanges (10/11) hence attach at a flange-free edge). Therefore, it would have been obvious at the time of the invention to modify Uberreiter’s single pressure dome configuration by Muller’s multiple pressure dome measurement chamber configuration as it is well-known that pressure transducers are regularly exchanged for each patient and disposed of and replaced with new ones, however in Muller’s configuration of multiple pressure transducer provides a structure that is compact, simple, which prevents blood or infusion fluid spills and reduce user confusion. 
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the combination of Uberreiter in view of Muller, the examiner disagrees. Applicant states the Uberreiter teaches away from multiple pressure dome units being located in the same holder, however, applicant does not point out where Uberreiter states this. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791